Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 1 of 21 PageID #: 403




                         Exhibit
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 2 of 21 PageID #: 404




                           7 Series FPGA Clocking Resources User Guide      UltraScale
     Architecture Clocking Resources User Guide         .
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 3 of 21 PageID #: 405
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 4 of 21 PageID #: 406




                     2'b00
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 5 of 21 PageID #: 407




                                                             mmcm_drp_func.h




                                                                   mmcm_drp_func.h
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 6 of 21 PageID #: 408
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 7 of 21 PageID #: 409




                                                  2'b00




                                                          2'b00




                                                           2'b00
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 8 of 21 PageID #: 410




                                                          2'b00




                                                        2'b00
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 9 of 21 PageID #: 411




                                                   2'b00
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 10 of 21 PageID #: 412




         0x06
         0x07
         0x08
         0x09
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 11 of 21 PageID #: 413




         0x0A
         0x0B
         0x0C
         0x0D
         0x0E
         0x0F
         0x10
         0x11
         0x12
         0x13
         0x14
         0x15
         0x16
         0x18
         0x19
         0x1A
         0x27
         0x28
         0x4E
         0x4F
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 12 of 21 PageID #: 414




         mmcm_drp.v
                                 mmcm_drp_func.h

                                                                 mmcme2_adv
            mmcm_drp
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 13 of 21 PageID #: 415




                    mmcm_drp
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 14 of 21 PageID #: 416
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 15 of 21 PageID #: 417
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 16 of 21 PageID #: 418
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 17 of 21 PageID #: 419




         mmcm_drp.v




               mmcm_drp_func.h         not                  mmcm_drp.v


                             mmcm_drp.v


                                                                  mmcm_drp.v



                                                0x10    0x11
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 18 of 21 PageID #: 420
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 19 of 21 PageID #: 421
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 20 of 21 PageID #: 422




                                                                                0x0C
                              0x13




                                            Not available in UltraScale PLLE3
Case 1:20-cv-01229-CFC-JLH Document 11-6 Filed 11/23/20 Page 21 of 21 PageID #: 423
